Opinion issued July
21, 2011.

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-09-00506-CV
____________
 




BARRY DWAYNE MINNFEE, Appellant
 
V.
 
STEPHANIE PROYOR AND FEDERAL BUREAU OF INVESTIGATION,
Appellees
 
 
On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 07-DCV-158888
 
 

MEMORANDUM OPINION




Appellant
Barry Dwayne Minnfee attempts to appeal from the trial court’s judgment signed February
4, 2009.  This Court’s records indicate
that appellant’s notice of appeal on the merits of the underlying cause filed
in the trial court on May 8, 2009, and all subsequent motions filed in this
cause, may not have been served on all parties to the proceeding.  See
Tex. R. App. P. 9.5(a).  
On May
16, 2011, we notified appellant that his appeal was subject to dismissal for failure
to comply with the Rules of Appellate Procedure unless, by May 31, 2011, he provided
this Court with proofs of service of all documents on all parties.  Appellant filed a response, but did not provide
the required proofs of service. 
Accordingly,
we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c), 43.2(f).  All pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Sharp
and Brown.